Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to the application filed August 10, 2022 in which claims 1-4, 6-12, and 14-22 were presented for examination, of which claims 1, 4, 11, 12, and 19 were amended, and claims 21-22 were added as new.

Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive.
	Applicants Argument: Without conceding the propriety of the rejection, independent claim 1 has been amended herein to recite, in relevant part: "a third garment portion having a third plurality of wearer-facing projections that extend from the first surface of the base material, each of the third plurality of wearer-facing projections having terminal ends formed by three or more interconnected edges, wherein an entirety of the terminal ends of the each of the third plurality of wearer-facing projections has a smaller surface area than an entirety of spaces formed between the third plurality of wearer-facing projections." Blackford does not appear to disclose each element of amended claim 1. Thus, Applicant respectfully requests withdrawal of the § 102 rejection of independent claim 1. 
Examiners Response: Examiner respectfully disagrees and shows below how amended limitations are disclosed by Blackford et al. “Blackford” (US Patent 8,479,322) in view of Kehler et al. “Kehler” (US Patent 10,645,978).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, 14, 15, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Blackford et al. “Blackford” (US Patent 8,479,322) in view of Kehler et al. “Kehler” (US Patent 10,645,978).
Regarding claim 1, Blackford discloses a zoned insulation garment (shown in Fig. 1A-1E and 8A-8B) comprising: 
a backer material (Col. 4, lines: 11-13, examiner notes there can be more than one layer that makes up the “base fabric”. For simplicities sake, the “backer material” has been drawn in annotated Fig. 1D to reflect this embodiment) that forms an outer-facing surface of the zoned insulation garment (see annotated Fig. 1D below); and 
a base material (20) having a first surface (see annotated Fig. 1D below) and an opposite second surface (see annotated Fig. 1D below), the second surface of the base material secured to the backer material (Col. 4, lines: 11-13), the first surface of the base material forming a wearer-facing surface of the zoned insulation garment (examiner notes the “wearer-facing surface of the zoned insulation garment” is shown in Fig. 1A) when the zoned insulation garment is in an as-worn configuration (“as-worn configuration” shown in Fig. 1A), the base material forming: 
a first garment portion (see annotated Fig. 1A below) having a first plurality of wearer-facing projections (10, Fig. 1E) that extend from the first surface of the base material (see annotated Fig. 1D below), each of the first plurality of wearer-facing projections having terminal ends (see annotated Fig. 1E below) located opposite the base material (20),
a second garment portion (see annotated Fig. 1A below, examiner notes the “second garment portion”) having a second plurality of wearer-facing projections (10) that extend from the first surface of the base material (see annotated Fig. 1D below), each of the second plurality of wearer-facing projections having terminal ends (see annotated Fig. 1E below) located opposite the base material, wherein an entirety of the terminal ends of the each of the first plurality of wearer-facing projections have a greater surface area than an entirety of the terminal ends of the each of the second plurality of wearer-facing projections (Col. 8, lines: 23-26 and lines: 59-66, examiner notes the projections in the chest area, which is being noted as the “first garment portion”, can be larger in size when compared to the projections in the “peripheral areas of the body”, which is being noted as the “second garment portion”), and
a third garment portion (see annotated Fig. 1A above) having a third plurality of wearer-facing projections (10) that extend from the first surface of the base material (see annotated Fig. 1D below), each of the third plurality of wearer-facing projections (10) having terminal ends formed by one or more interconnected edges (see annotated Fig. 1D and 1E below). 

    PNG
    media_image1.png
    459
    630
    media_image1.png
    Greyscale

Fig. 1A-Examiner Annotated

    PNG
    media_image2.png
    341
    870
    media_image2.png
    Greyscale

Fig. 1D-Examiner Annotated

    PNG
    media_image3.png
    252
    649
    media_image3.png
    Greyscale

Fig. 1E-Examiner Annotated

Blackford does not disclose an entirety of terminal ends of the each of the third plurality of wearer-facing projections has a smaller surface area than an entirety of spaces formed between the third plurality of wearer-facing projections.
However, Kehler teaches yet another zoned insulation garment, wherein Kehler teaches an entirety of terminal ends of the each of a plurality of projections (B, Fig. 4) has a smaller surface area than an entirety of spaces (A) formed between the third plurality of wearer-facing projections (Col. 6, lines: 4-12 and Col. 7, lines: 4-13, examiner notes Fig. 5E shows the spaces have a larger dimension then the surface area of the terminal ends).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the third plurality of wearer-facing projections as disclosed by Blackford, by having a smaller surface area than an entirety of spaces formed between the projections as taught by Kehler, in order to increase compression forces in order to enhance wearer comfort (Col. 6, lines: 36-55). 

Regarding claim 2, Blackford in view of Kehler disclose the first plurality of wearer-facing projections (10 of Blackford) are located adjacent to each other in a tessellation pattern (examiner notes “tessellate”’ means “pattern of repeated shapes, especially polygons, that fit together closely without gaps or overlapping” as provided by Lexico. Blackford  is shown as having non-overlapping shapes in Fig. 1A).

Regarding claim 3, Blackford in view of Kehler disclose spaces (see annotated Fig. 1E above of Blackford) are defined between adjacent projections of the first plurality of wearer-facing projections (10).  

Regarding claim 4, Blackford in view of Kehler disclose the third plurality (10 of Blackford) of wearer-facing projections form a tessellation pattern.  (examiner notes “tessellate”’ means “pattern of repeated shapes, especially polygons, that fit together closely without gaps or overlapping” as provided by Lexico. Blackford  is shown as having non-overlapping shapes in Fig. 1A).

Regarding claim 9, Blackford in view of Kehler disclose the zoned insulation garment comprises at least: 
a torso portion (see annotated Fig. 1A above of Blackford) having a front area (see annotated Fig. 1A above), a back area (see annotated Fig. 1A above), and 
a pair of side areas (see annotated Fig. 1A above); and a pair of sleeve portions (see annotated Fig. 1A above) extending from the torso portion of the zoned insulation garment (Fig. 1A and 8A-8B).  
 
Regarding claim 10, Blackford in view of Kehler disclose the pair of side areas of the torso portion are formed from the first garment portion, and wherein the pair of sleeve portions are formed from the second garment portion (Col. 5, lines: 25-30 of Blackford, examiner notes the “first garment portion” is formed in the torso area, and the “second garment portion” is formed in the armpit area, which is noted as being  a “peripheral area of the body” to makes up the “sleeve portion”).  

Regarding claim 11, Blackford discloses a zoned insulation garment (shown in Fig. 1A-1E and 8A-8B) comprising: 
a backer material (Col. 4, lines: 11-13, examiner notes there can be more than one layer that makes up the “base fabric”. For simplicities sake, the “backer material” has been drawn in annotated Fig. 1D to reflect this embodiment) that forms an outer-facing surface of the zoned insulation garment (see annotated Fig. 1D above); and 
a base material (20) having a first surface (see annotated Fig. 1D above) and an opposite second surface (see annotated Fig. 1D above), the second surface of the base material secured to the backer material (Col. 4, lines: 11-13), the first surface of the base material forming a wearer-facing surface of the zoned insulation garment (examiner notes the “wearer-facing surface of the zoned insulation garment” is shown in Fig. 1A) when the zoned insulation garment is in an as-worn configuration (“as-worn configuration” shown in Fig. 1A), the base material forming: 
a first garment portion (see annotated Fig. 1A above) having a first plurality of wearer-facing projections (10, Fig. 1E) that extend from the first surface of the base material (see annotated Fig. 1D above), each of the first plurality of wearer-facing projections having terminal ends (see annotated Fig. 1E above) located opposite the base material (20), and 
a second garment portion (see annotated Fig. 1A above, examiner notes the “second garment portion”) having a second plurality of wearer-facing projections (10) that extend from the first surface of the base material (see annotated Fig. 1D above), each of the second plurality of wearer-facing projections having terminal ends (see annotated Fig. 1E above) located opposite the base material, wherein an entirety of the terminal ends of the each of the first plurality of wearer-facing projections have a greater surface area than an entirety of the terminal ends of the each of the second plurality of wearer-facing projections (Col. 8, lines: 23-26 and lines: 59-66, examiner notes the projections in the chest area, which is being noted as the “first garment portion”, can be larger in size when compared to the projections in the “peripheral areas of the body”, which is being noted as the “second garment portion”), and 
a third garment portion (see annotated Fig. 1A above) having a third plurality of wearer-facing projections (10) that extend from the first surface of the base material (see annotated Fig. 1D above), each of the third plurality of wearer-facing projections 
having terminal ends formed by three or more interconnected edges (see annotated Fig. 1E above).
Blackford does not disclose an entirety of terminal ends of the each of the third plurality of wearer-facing projections has a smaller surface area than an entirety of spaces formed between the third plurality of wearer-facing projections.
However, Kehler teaches yet another zoned insulation garment, wherein Kehler teaches an entirety of terminal ends of the each of a plurality of projections (B, Fig. 4) has a smaller surface area than an entirety of spaces (A) formed between the third plurality of wearer-facing projections (Col. 6, lines: 4-12 and Col. 7, lines: 4-13, examiner notes Fig. 5E shows the spaces have a larger dimension then the surface area of the terminal ends).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the third plurality of wearer-facing projections as disclosed by Blackford, by having a smaller surface area than an entirety of spaces formed between the projections as taught by Kehler, in order to increase compression forces in order to enhance wearer comfort (Col. 6, lines: 36-55). 

Regarding claim 12, Blackford in view of Kehler disclose the terminal ends of the third plurality of wearer-facing projections (see annotated Fig. 1E above of Blackford) form a tessellation pattern (examiner notes “edges” are interconnected through element 20 and notes “tessellate”’ means “pattern of repeated shapes, especially polygons, that fit together closely without gaps or overlapping” as provided by Lexico. Blackford  is shown as having non-overlapping shapes in Fig. 1A).  

Regarding claim 14, Blackford in view of Kehler disclose the zoned insulation garment comprises at least: 
a torso portion (see annotated Fig. 1A above of Blackford) having a front area (see annotated Fig. 1A above), a back area (see annotated Fig. 1A above), and 
a pair of side areas (see annotated Fig. 1A above); and a pair of sleeve portions (see annotated Fig. 1A above) extending from the torso portion of the zoned insulation garment (Fig. 1A and 8A-8B).  

Regarding claim 15, Blackford in view of Kehler disclose the pair of side areas of the torso portion are formed from the first garment portion, and wherein the pair of sleeve portions are formed from the second garment portion (Col. 5, lines: 25-30 of Blackford, examiner notes the “first garment portion” is formed in the torso area, and the “second garment portion” is formed in the armpit area, which is noted as being  a “peripheral area of the body” to makes up the “sleeve portion”), and wherein a central back area is formed from the third garment portion (examiner notes the “central back area” is shown in annotated Fig. 1A above).  

Regarding claim 19, Blackford discloses a zoned insulation garment (shown in Fig. 1A-1E and 8A-8B) comprising: 
a backer material (Col. 4, lines: 11-13, examiner notes there can be more than one layer that makes up the “base fabric”. For simplicities sake, the “backer material” has been drawn in annotated Fig. 1D to reflect this embodiment) that forms an outer-facing surface of the zoned insulation garment (see annotated Fig. 1D above); and 
a base material (20) having a first surface (see annotated Fig. 1D above) and an opposite second surface (see annotated Fig. 1D above), the second surface of the base material secured to the backer material (Col. 4, lines: 11-13), the first surface of the base material forming a wearer-facing surface of the zoned insulation garment (examiner notes the “wearer-facing surface of the zoned insulation garment” is shown in Fig. 1A) when the zoned insulation garment is in an as-worn configuration (“as-worn configuration” shown in Fig. 1A), the base material forming: 
a first garment portion (see annotated Fig. 1A above) having a first plurality of wearer-facing projections (10, Fig. 1E) that extend from the first surface of the base material (see annotated Fig. 1D above), each of the first plurality of wearer-facing projections having terminal ends (see annotated Fig. 1E above) located opposite the base material (20), and 
a third garment portion (see annotated Fig. 1A above) having a third plurality of wearer-facing projections (10) that extend from the first surface of the base material (see annotated Fig. 1D above), each of the third plurality of wearer-facing projections 
having terminal ends formed by one or more interconnected edges (see annotated Fig. 1D and 1E above).
Blackford does not disclose an entirety of terminal ends of the each of the third plurality of wearer-facing projections has a smaller surface area than an entirety of spaces formed between the third plurality of wearer-facing projections.
However, Kehler teaches yet another zoned insulation garment, wherein Kehler teaches an entirety of terminal ends of the each of a plurality of projections (B, Fig. 4) has a smaller surface area than an entirety of spaces (A) formed between the third plurality of wearer-facing projections (Col. 6, lines: 4-12 and Col. 7, lines: 4-13, examiner notes Fig. 5E shows the spaces have a larger dimension then the surface area of the terminal ends).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the third plurality of wearer-facing projections as disclosed by Blackford, by having a smaller surface area than an entirety of spaces formed between the projections as taught by Kehler, in order to increase compression forces in order to enhance wearer comfort (Col. 6, lines: 36-55). 

Regarding claim 21, Blackford in view of Kehler disclose the third garment portion (see annotated Fig. 1A above of Blackford) forms a central back area of the zoned insulation garment (examiner notes “central back area” is shown in annotated Fig. 1A above).  

Regarding claim 22, Blackford in view of Kehler disclose the terminal ends of one or more projections of the third plurality of wearer-facing projections (see annotated Fig. 1E above of Blackford) comprise hexagons (Col. 8, lines: 10-17, Fig. 3A).

Claims 6, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blackford et al. “Blackford” in view of Kehler et al. “Kehler”, further in view of Rock (US PG Pub. 2006/0277950), hereinafter Rock.
Regarding claim 6, Blackford in view of Kehler disclose the invention substantially as claimed above.
	They do not disclose the base material is formed at least partially from a yarn having Far Infra-Red (FIR) fibers.  
	However, Rock teaches yet another insulation garment, wherein Rock teaches a base material is formed at least partially from a yarn having Far Infra-Red (FIR) fibers (Par. 0057, Ln: 1-13, Par. 0058 and 0062, examiner notes the “smart fibers” are incorporated within the pile regions, and function the same as the applicants “Far Infra-Red fibers” in Specification dated 01/16/2020, Par. 0037), and wherein the percentage of the FIR fibers in the yarn forming at least part of the base material in the first garment portion (20, Fig. 1) is greater than the percentage of FIR fibers in the yarn forming at least part of the base material in the second garment portion (22, Par. 0057, Ln: 1-13, examiner notes element 20 has more fibers then element 22 since it has a “higher insulation”).
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a yarn that functions as a Far Infra-Red (FIR) fiber as taught by Rock as the material for the base material of Blackford in view of Kehler. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because yarns that release heat were a well-known material for insulated garments, in order to better insulate the wearer from the environment (Par. 0057-0058). 

Regarding claim 16, Blackford in view of Kehler disclose the invention substantially as claimed above.
They do not disclose the base material is formed at least partially from a yarn having Far Infra-Red (FIR) fibers.  
	However, Rock teaches yet another insulation garment, wherein Rock teaches a base material is formed at least partially from a yarn having Far Infra-Red (FIR) fibers (Par. 0057, Ln: 1-13, Par. 0058 and 0062, examiner notes the “smart fibers” are incorporated within the pile regions, and function the same as the applicants “Far Infra-Red fibers” in Specification dated 01/16/2020, Par. 0037), and wherein the percentage of the FIR fibers in the yarn forming at least part of the base material in the first garment portion (20, Fig. 1) is greater than the percentage of FIR fibers in the yarn forming at least part of the base material in the third garment portion (22, Par. 0057, Ln: 1-13, examiner notes element 20 has more fibers then element 22 since it has a “higher insulation”).
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a yarn that functions as a Far Infra-Red (FIR) fiber as taught by Rock as the material for the base material of Blackford in view of Kehler. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because yarns that release heat were a well-known material for insulated garments, in order to better insulate the wearer from the environment (Par. 0057-0058). 

Regarding claim 20, Blackford in view of Kehler disclose the invention substantially as claimed above.
They do not disclose the base material is formed at least partially from a yarn having Far Infra-Red (FIR) fibers.  
	However, Rock teaches yet another insulation garment, wherein Rock teaches a base material is formed at least partially from a yarn having Far Infra-Red (FIR) fibers (Par. 0057, Ln: 1-13, Par. 0058 and 0062, examiner notes the “smart fibers” are incorporated within the pile regions, and function the same as the applicants “Far Infra-Red fibers” in Specification dated 01/16/2020, Par. 0037), and wherein the percentage of the FIR fibers in the yarn forming at least part of the base material in the first garment portion (20, Fig. 1) is greater than the percentage of FIR fibers in the yarn forming at least part of the base material in the third garment portion (22, Par. 0057, Ln: 1-13, examiner notes element 20 has more fibers then element 22 since it has a “higher insulation”).
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a yarn that functions as a Far Infra-Red (FIR) fiber as taught by Rock as the material for the base material of Blackford in view of Kehler. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because yarns that release heat were a well-known material for insulated garments, in order to better insulate the wearer from the environment (Par. 0057-0058). 

Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blackford et al. “Blackford” in view of Kehler et al. “Kehler”, further in view of Aasgaard (US Patent 9,303,337), hereinafter Aasgaard.

Regarding claim 7, Blackford in view of Kehler disclose the invention substantially as claimed above.
	They do not disclose the base material is formed at least partially from a hollow core yarn.  
	However, Aasgaard teaches yet another insulation garment (Col. 5, Ln: 7-13 , Fig. 3A and 3B), wherein Aasgaard teaches a base material is formed at least partially from a hollow core yarn (Col. 5, Ln: 20-23).  
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a hollow core yarn as taught by Aasgaard as the material for the base material of Blackford in view of Kehler. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because hollow core yarns were a well-known material for insulated garments, in order to better insulate the wearer from the environment (Col. 5, Ln: 30-36). 

Regarding claim 8, Blackford in view of Kehler, further in view of Aasgaard disclose the invention substantially as claimed above
They do not explicitly disclose the hollow core yarn is plaited with an additional yarn.  
However, the limitation “plaited with an additional yarn”, renders this claim a product-by-process claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)). 
Therefore, a person of ordinary skill in the art would recognize that the prior-art device disclosed by Blackford in view of Kehler, further in view of Aasgaard would have the same parameters used to create the applicants claimed invention.

Regarding claim 17, Blackford in view of Kehler disclose the invention substantially as claimed above.
	They do not disclose the base material is formed at least partially from a hollow core yarn.  
	However, Aasgaard teaches yet another insulation garment (Col. 5, Ln: 7-13 , Fig. 3A and 3B), wherein Aasgaard teaches a base material is formed at least partially from a hollow core yarn (Col. 5, Ln: 20-23).  
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a hollow core yarn as taught by Aasgaard as the material for the base material of Blackford in view of Kehler. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because hollow core yarns were a well-known material for insulated garments, in order to better insulate the wearer from the environment (Col. 5, Ln: 30-36). 

Regarding claim 18, Blackford in view of Kehler, further in view of Aasgaard disclose the invention substantially as claimed above
They do not explicitly disclose the hollow core yarn is plaited with an additional yarn.  
However, the limitation “plaited with an additional yarn”, renders this claim a product-by-process claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)). 
Therefore, a person of ordinary skill in the art would recognize that the prior-art device disclosed by Blackford in view of Kehler, further in view of Aasgaard would have the same parameters used to create the applicants claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHALED ANNIS/Primary Examiner, Art Unit 3732